Citation Nr: 1725444	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a disability manifested by hand tremors.

3.  Entitlement to service connection for a psychiatric disability, to include a depressive disorder not otherwise specified.

4.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity.

5.  Entitlement to a compensable evaluation for varicose veins of the left lower extremity.

6.  Entitlement to a total disability rating for individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for depression, hand tremors, and a low back disability, as well as increased evaluations for the Veteran's bilateral lower extremity varicose veins. 

The Veteran initially requested a hearing before a Veterans Law Judge; however, in February 2014, he withdrew the request for a hearing.  See 38 C.F.R. § 20.704 (2016).

The appeal was remanded by the Board in May 2015 for further development. 

In a March 2017 post-remand brief, the Veteran's attorney noted that the Veteran was unable to obtain or maintain substantially gainful employment as a result of the service-connected varicose vein disability.  Therefore, the question of entitlement to a TDIU due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As the claim is part and parcel of the appeal for an increased ratings for varicose veins, the Board has added the claim to the title page above. 
 
Finally, the Board notes that the Veteran's attorney submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ), following re-certification of the claim to the Board. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disorder did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.

2.  The preponderance of the evidence shows that the Veteran's termor disorder did not have its onset in service and is not etiologically related to service.

3.  The preponderance of the evidence shows that the Veteran's acquired psychiatric disorder did not have its onset in service and is not etiologically related to service.

4.  Throughout the pendency of the appeal, the Veteran's varicose vein disability of the right leg has been manifested by aching and fatigue of the leg after prolonged standing or walking, relieved by elevation or compression hosiery.

5.  Resolving all doubt in favor of the Veteran, throughout the pendency of the appeal, the Veteran's varicose vein disability of the left leg has been manifested by aching and fatigue of the leg after prolonged standing or walking, relieved by elevation or compression hosiery.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a tremor disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, including depressive disorder not otherwise specified are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for a rating in excess of 10 percent rating for varicose veins of the right leg have are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.104, DC 7120 (2016).

5.  The criteria for a rating of 10 percent, but no higher, for varicose veins of the left leg are met from August 3, 2010.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.104, DC 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and VA examinations were conducted in October 2010 and June 2016 (both for varicose veins).  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

The June 2016 VA examination involved review of the claims file and a thorough examinations of the Veteran sufficient to address the severity of the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the October 2010 VA examiner did not review the claims file, it appears the examiner reviewed all of the pertinent medical evidence and conducted a thorough interview and examination of the Veteran.  The Board acknowledges the Veteran's attorney's assertion that both of the VA examination reports are inadequate as they did not include review of all of the SSA and VA treatment  records that were later obtained.   However, the SSA and VA treatment records do not reveal any findings or lay statements that were substantially different from the Veteran's statements reported to the VA examiners during the examinations.  To the extent that the SSA determination that the Veteran is unemployable in part, due to his varicose veins, the Board notes that such assertion is addressed in the claim for TDIU addressed in the remand below.  Thus, the Veteran is not prejudiced by the Board proceeding without seeking a VA addendum opinion. 

Further, the Board acknowledges that the Veteran was not provided with VA examinations or opinions for the service connection claims; however, the Board finds that such an examination or opinion was not required.  In this regard, although the Veteran has current diagnoses of lumbar degenerative disc disease, essential tremor, and depressive disorder not otherwise specified, as explained in the discussion below, there is no competent or credible evidence of record indicating a relationship between such disorders and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, the Board observes that the AOJ substantially complied with the Board's May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The May 2015 remand included instructions to obtain any outstanding VA treatment records and SSA records, and records from the Florida Department of Corrections (FDOC).  It appears that all of the VA and SSA evidence was obtained.  Further the AOJ requested evidence from the FDOC but the FDOC responded indicating that the records had been destroyed.  The Veteran's attorney also submitted a letter indicating that the FDOC records had been destroyed.  Finally, the remand included readjudicating the claims, which was accomplished in the February 2017 Supplemental Statement of the Case. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Analysis

      a.  Service Connection 

In this case, the Veteran asserts that he has lumbar spine, hand tremor, and acquired psychiatric disabilities, all related to service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, resolving all doubt in favor of the Veteran, the Board finds that the current disability requirement is met for the back, depression, and tremor claims.  See September 1999 MRI report and January 2009 VA outpatient treatment record indicating degenerative disc disease of the spine; February 2008 VA outpatient treatment record diagnosing depressive disorder not otherwise specified; and September 2016 VA outpatient treatment record which lists essential tremor in problem list.  However, all three of the claims fail because the remaining elements for service connection are not met.  

With regard to the requirement for an in-service event, service treatment records are silent as to treatment for back, depression or tremors.  The Veteran has not identified any particular activity, event, or injury in service to which he believes his claims are related.  Moreover, the Veteran did not respond to the September 2010 VCAA letter to support his claim of entitlement to service connection.  Further, there is no discussion of the service connection claims in the attorney's March 2017 post-remand brief. 

With respect to a relationship between the current disorders and service, there are no medical opinions of record linking any of the claims to service.  The Board has reviewed all of the evidence of record, including SSA records, private treatment records, post-service VA inpatient and outpatient treatment records, but none of the evidence indicates a relationship between the claimed disorders and service.  

The Board has also considered whether service connection is warranted for the lumbar spine disorder on a presumptive basis but finds that it is not.  Although there is a diagnosis of degenerative disc disease, there is no indication of arthritis to a compensable degree, within one year of service separation.  38 C.F.R. § 3.309(a). 

Additionally, although it is possible to grant service connection for some chronic disorders, such as arthritis, based on continuity of symptomatology, the Board finds that there is no such evidence of continuity of symptomatology here.  In this regard, treatment records demonstrate that the first complaints of a lumbar spine disorder were in 1999.  There are no affirmative statements of continuity of back symptoms since service.  

With respect to the claim for a tremor disorder, the Board acknowledges that the Veteran reported to the August 2006 VA outpatient provider that he experienced tremors since the 1980's.  However, tremors are not specifically listed among those chronic disabilities for which service connection may be granted on the basis of continuity of symptomatology under 38 C.F.R. § 3.309(a).  Even if the Veteran's tremors were considered an "other organic disease of the nervous system," the Veteran's August 2006 statement as to onset in the 1980s is not credible as it is contradicted by his prior report to an April 2005 VA treatment provider that he had experienced tremors for the past "few years."  Additionally, other etiologies for tremors are indicated in the record.  Specifically, an April 2005 VA outpatient treatment record noted that the Veteran appeared to have "essential tremor" aggravated by substance abuse.  In September 2006, the Veteran's VA treatment provider diagnosed an "action tremor" and the Veteran reported that his sister also had action tremors.  For all of these reasons, the Board finds that there is no competent, credible, or probative indication that the Veteran's tremor disorder is due to service. 

Regarding the acquired psychiatric disorder claim, SSA records note the Veteran's report to the March 2011 private psychiatric evaluator, Dr. J. A., that he had problems with depression since 1986, but the evaluation does not contain an opinion regarding any link to service.  

Additionally, VA inpatient and outpatient treatment records indicate numerous psychiatric consultations.  None of these records indicate any etiology associated with service, nor does the Veteran report of such relationship, or any particular event in service that affected him psychologically.  To the contrary, during inpatient treatment in January 2007, the Veteran reported to the VA clinician that he believed his depression was secondary to his unemployment, homelessness, and being estranged from his children.  He also reported to another January 2007 VA inpatient provider that he believed his depression was due to unhealthy relationships.

The Board acknowledges the Veteran's report to the January 2007 VA inpatient providers that he had behavioral problems in the military and received a less than honorable discharge.  A review of his DD-214 reveals that he was discharged under honorable conditions although the narrative section notes that the Veteran demonstrated a pattern of misconduct.  However, there is no lay or medical evidence that any behavioral problems in service were due to a traumatic event.  Simply having incurred behavioral problems in service, without indicating a basis for such problems, does not provide a link between any current psychiatric disorder and service.  

The Board appreciates the Veteran's belief that his claimed lumbar spine, tremor, and psychiatric disorders are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, etiology of degenerative disc disease, tremor disorders, and acquired psychiatric disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, the Board finds that the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The Veteran's varicose veins are rated pursuant to Diagnostic Code 7120.  A 10 percent rating was assigned to the right lower extremity and the left lower extremity was rated noncompensable.  

Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board finds that a 10 percent disability rating, but no higher, is warranted for the left lower extremity.  Ratings in excess of 10 percent are not warranted for either lower extremity.   

Regarding the left lower extremity, the Board resolves all doubt and finds that for the entire period on appeal, the Veteran has had fatigue and pain in the left lower extremity that is relieved by use of compression hosiery.  In this regard, a February 2007 VA treatment record noted a diagnosis of leg edema bilaterally and the VA clinician prescribed compression stockings for the Veteran.  Further, both the October 2010 and June 2016 VA examinations included the Veteran's reports of cramping and pain bilaterally, as well as fatigue, and limited prolonged standing and walking.  The Veteran reported to the June 2016 VA examiner that compression hose were helpful.  Resolving all doubt in favor of the Veteran, the Board finds that the left lower extremity warrants a 10 percent disability rating. 

Further, the Board finds that the appropriate date for the increase is the date of the claim August 3, 2010, as the February 2007 VA treatment record indicates that the Veteran's increased symptoms did not begin during the one-year period before he filed his claim for increase.  See 38 C.F.R. § 3.400(o).
The Board finds that neither lower extremity disability warrants a rating in excess of 10 percent at any time pertinent to the appeal.  In this regard, the evidence reflects that for the entire period on appeal, the Veteran suffers from aching and fatigue, relieved by compression hosiery, bilaterally, as well as limited prolonged standing and walking.  These symptoms are contemplated by the current 10 percent rating for each lower extremity.  The Board acknowledges that during the October 2010 VA examination, the examiner noted that that compression hosiery did not help the Veteran but the examiner also noted the Veteran did not wear compression hosiery.  The Board finds more probative the Veteran's report of his daily routine to the June 2016 VA examiner, that he regularly wore compression hosiery in the morning and took it off for the daytime, and that the stockings were helpful. 

The Board also acknowledges that the Veteran reported during the June 2016 VA examination that he experienced intermittent, bilateral calf and foot cramps both at rest and with ambulation.  However, the competent medical evidence reflects that the Veteran's symptoms are relieved by elevation of the extremities or compression hosiery.  The evidence does not demonstrate any medical finding to show persistent edema or subcutaneous induration, and such symptoms are required by the higher ratings.  To the contrary, on physical examination in October 2010, the VA examiner noted that there was no edema, ulceration or skin changes on either lower extremity.  On physical examination in June 2016, the VA examiner noted that all of the right lower extremity varicose veins were soft, collapsible and nontender, with no apparent thrombus.  The June 2016 VA examiner also noted that there were no apparent gross varicose veins on the left lower extremity but there was a small network of spider veins located along right medial thigh region of the left lower extremity.  The examiner noted that the spider veins were nontender to palpation and there was no venous flushing, no stasis dermatitis or pretibial edema (PTE), and no peripheral artery disease (PAD).

The Board also finds it significant that the June 2016 VA examiner noted that there had been no change, management or treatment of the lower extremity varicose veins since the 2010 VA examination and that the Veteran denied seeking any medical care for varicose veins since the 2010 VA examination.  

SSA records were consistent with the Veteran's report to the VA examiners that the functional effects of the varicose veins were that prolonged standing was limited to 15 minutes and that he could only walk for 50 yards before he needed to rest.   

The Board has reviewed the Veteran's remaining VA treatment records but they do not indicate any symptoms of worse severity than those already discussed above. 

Because there is no evidence that the Veteran suffer from stasis pigmentation and persistent edema, at any time, he does not meet the criteria for the 20 percent disability rating for either lower extremity.  In this regard, the current 10 percent rating takes into account the Veteran's symptoms of aching and pain as well as limited prolonged standing and walking.  It naturally follows that if the Veteran's lower extremity disabilities do not meet the 20 percent rating criteria, they do not meet the criteria for ratings in excess of 20 percent. 

The Board has also considered the Veteran's lay statements that his varicose vein disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  His credibility regarding the vascular symptoms has been addressed more specifically within.  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

To the extent that the Veteran contends that his disability ratings should be increased due to any effect on his ability to work, such is addressed in the TDIU claim below.  

The Board has also considered whether the Veteran is entitled to a separate rating for scarring associated with the varicose veins in the right lower extremity but finds that he is not.  In this regard, the June 2016 VA examiner noted that the Veteran had several thin, linear, well-healed, nontender scars on the right dorsum foot area that were from vein stripping.  There were five such scars which measured as follows: 4 cm by 0.1 cm; 1.5cm by 0.1cm; 1.5cm by 0.1cm; 3cm by 0.1cm; and 1.5cm by 01.cm.  There is no indication that the scars are painful or unstable.  They do not have a total area greater than 39 square centimeters, are not located on the head, face or neck, and have not been noted to be tender.  There is also no indication that such scars cause any limitation of function.  As such, separate compensable ratings for the Veteran's surgical scars are not warranted.

The Board has afforded the Veteran reasonable doubt in granting the 10 percent rating for the left lower extremity but preponderance of the evidence is against the claim as to ratings in excess of 10 percent for either lower extremity, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder, is denied.

Service connection for a disability manifested by hand tremors, is denied.

Service connection for a psychiatric disability, to include a depressive disorder not otherwise specified, is denied.

An evaluation in excess of 10 percent for varicose veins of the right lower extremity, is denied.

A 10 percent disability rating, but no higher, for varicose veins of the left lower extremity, is granted from August 3, 2010, subject to the law and regulations governing the award of monetary benefits.



	(CONTINUED ON NEXT PAGE)
REMAND

As noted above in the Introduction, the issue of entitlement to a TDIU has been raised and is part of the Veteran's appeal. See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  However, this issue has not been addressed by the AOJ in the first instance.  On remand, the Veteran should be provided appropriate notice of what is required to substantiate a claim for TDIU, and invited to submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following action:

1. Complete any appropriate notice and assistance for 
TDIU.  Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  After completion of all development deemed necessary, adjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


